Notice of Pre-AIA  or AIA  Status
 	The present application 16/685,326, filed on 6/4/2010 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application has US PRO application # 62/811,424  filed on 02/27/2019.  This application is a CIP of US Application # 15/684,410 filed on 08/23/2017 is now US PAT 10534673, US Application # 15/684,410 is a CON of US Application # 14/675,524 filed on 03/31/2015 is now ABN, US Application # 14/675,524 is a     CON of US Application # 13/958,353 filed on 08/02/2013 is now US  PAT 9026497, US Application # 13/958,353 is a CON of US Application # 12/982,165 filed on 12/30/2010 is now US PAT 8504526 US Application # 12/982,165 has US PRO 61/351,790 filed on 06/04/2010
DETAILED ACTION
Response to Amendment
Claims 1-6,8-20 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 4/27/2022


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2022 is in compliance with the provisions of 37 CFR 1.97.  
Drawings
The Drawings filed on 11/15/2019 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for domestic priority provisional
Application # 62/811,424  filed on 02/27/2019, 61/351,790 filed on 06/04/2010 under    35 U.S.C. 119 (e).

Statutory Review under 35 USC § 101

Claims 1-6,8-11 are directed towards a method and have been reviewed.
 	Claims 1-11 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
	Claims 12-20 are directed toward a system and have been reviewed
 	Claims 12-20 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0068,00130-00132, 00140 of the applicant’s specification referring to physical processor cores




Interview:
On 5/4/2022, a telephone call was made to applicant's Attorney Josephine A. Paltin, Reg. No. 62,587 discussed examiner’s amendment to claims 1-3,5-6,12,          16-17,19-20 cancel claim 7.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1-6,8-20

EXAMINER’S AMENDMENT
          	An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Josephine A. Paltin,  Reg. No. 62,587 on 5/4/2022.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:






1.	(Currently Amended) A computer-implemented method comprising:
by a first media agent hosted by a first computing device, generating first backup data from a first data source, wherein the first computing device comprises one or more hardware processors;
by the first media agent, storing the first backup data to one or more storage devices that are communicatively coupled to the first media agent;
by the first media agent, generating one or more first log files, wherein the one or more first log files are based on one or more of: the generating of the first backup data and the storing of the first backup data, and wherein the one or more first log files comprise information for locating the first backup data at the one or more storage devices;
by the first media agent, transmitting the one or more first log files to a first index that is configured to enable restoring backup files generated by at least the first media agent, including restoring first backup files selected from the first backup data, wherein the first index is updated based on information in the one or more first log files 
by the first media agent, generating second backup data from a second data source of a second type of data, wherein the second type of data is distinct from the first type of data, and further generating second log files based on one or more of: the generating of the second backup data and storing of the second backup data; and
by the first media agent, transmitting the second log files to a second index that is based on a second type of indexing technology that differs from the first type of indexing technology, wherein the second type of indexing technology is associated with the second data source based on the second type of data of the second data source, and wherein the second index is updated based on information in the second log files; and
migrating the first index from a second computing device to a third computing device, wherein an association between the first backup data and the first index is updated to indicate that the first index resides at the third computing device, wherein the second computing device comprises one or more hardware processors, and wherein the third computing device comprises one or more hardware processors.
2.	(Currently Amended) The computer-implemented method of claim 1 further comprising:
migrating the first media agent from the first computing device to  an other computing device that comprises one or more hardware processors, wherein an association between the first backup data and the first media agent is updated to indicate that the first media agent resides at the other computing device; and
by the first media agent hosted by the other computing device, restoring an individual data file selected from the first backup data based on using the first index.
3.	(Currently Amended) The computer-implemented method of claim 1, 
wherein the first index is backed up when index-backup criteria are met that are distinct from a timeframe for the generating of the first backup data.
4.	(Previously Presented) The computer-implemented method of claim 1 further comprising:
by the first media agent, storing the one or more first log files to at least one of: the first computing device, and a second storage device associated with the first computing device, wherein the second storage device is distinct from the one or more storage devices where the first backup data is stored.
5.	(Currently Amended) The computer-implemented method of claim 1, wherein are transmitted to the first index 
6.	(Currently Amended) The computer-implemented method of claim 1, wherein before the migrating, the first index is maintained by [[a]] the second computing device, [[that]] which is distinct from the first computing device, and wherein the first index is one of a first plurality of indexes maintained by the second computing device using the first type of indexing technology, which comprises ctree indexing technology, and wherein the first plurality of indexes does not include the second index; and
wherein after migrating the first index to the third computing device
wherein at the third computing device, the first index is maintained 

7.	(Canceled) 
8.	(Previously Presented) The computer-implemented method of claim 1, further comprising: receiving, by the first media agent, one or more rules that associate the first type of indexing technology with one or more of: the first type of data and the first data source.
9.	(Previously Presented) The computer-implemented method of claim 1, wherein the first media agent is configured to choose between the first index and the second index based on a type of data source being backed up.
10.	(Previously Presented) The computer-implemented method of claim 1, wherein a storage manager instructs the first media agent to transmit the one or more first log files to the first index and to transmit the second log files to the second index based on one or more preferences that govern a choice of index, and wherein the storage manager comprises one or more hardware processors.
11.	(Previously Presented) The computer-implemented method of claim 1, wherein a first data agent that transmits data to the first media agent for generating the first backup data instructs the first media agent to transmit the one or more first log files to the first index; and
wherein a second data agent that transmits data to the first media agent for generating the second backup data instructs the first media agent to transmit the second log files to the second index.
12.	(Currently Amended) A storage system comprising:
a first computing device comprising one or more hardware processors and computer memory;
a second computing device comprising one or more hardware processors and computer memory;
wherein the first computing device is configured to:
at a first time, perform a first backup operation that generates first backup data from a first data source, stores the first backup data to one or more storage devices that are communicatively coupled to the first computing device, and generates first log files, and
at a second time after the first time, transmit the first log files to a first index that tracks backup data generated by at least the first computing device, including the first backup data; and
wherein the second computing device is configured to:
use a first indexing technology to update the first index based on information in the first log files 
at a third time, after updating the first index, cause the first index to be backed up to a backup index,
receive second log files from the first computing device, wherein the second log files are based on generating second backup data from a second data source, [[and]]
use a second indexing technology, distinct from the first indexing technology, to update a second index based on information in the second log files,  and
migrate the first index to a third computing device, wherein an association between the first backup data and the first index is updated to indicate that the first index resides at the third computing device, and wherein the third computing device comprises one or more hardware processors and computer memory.
13.	(Original) The storage system of claim 12, wherein the second time is after the first backup operation completes.
14.	(Previously Presented) The storage system of claim 12, wherein the first index is backed up when index-backup criteria are met that are distinct from a timeframe for performing the first backup operation.
15.	(Previously Presented) The storage system of claim 12, wherein the first index is one of a plurality of indexes in the storage system, and
wherein each index in the plurality of indexes is maintained by a respective indexing module using a respective type of indexing technology, and
wherein each indexing module is associated with one or more data sources.
16.	(Currently Amended) The storage system of claim 12 further comprising:
an other computing device comprising one or more hardware processors and computer memory, wherein the  other computing device is configured to:
determine that one or more criteria for migration are met [[by]] at the second computing device that comprises the first index, based at least in part on an amount of storage space occupied by the first index, and
cause the first index to migrate from the second computing device to the third computing device
17.	(Currently Amended) The storage system of claim [[16]] 12, wherein the first index is one of a first plurality of indexes maintained by the second computing device using the first indexing technology, which comprises ctree indexing technology, and wherein the first plurality of indexes does not include the second index; and
wherein after the first index migrates to the third computing device, at least one other of the first plurality of indexes remains at the second computing device and is maintained thereon by the ctree indexing technology; and
wherein the first index is maintained by the third computing device [[by]] using a ctree indexing technology that is hosted by the third computing device.
18.	(Previously Presented) The storage system of claim 12, wherein the first computing device is further configured to: receive one or more rules that associate the first indexing technology with the first data source.
19.	(Currently Amended) The storage system of claim 12 wherein preferences in the storage system govern a choice of index based on a type of data source, and further comprising:
a fourth computing device comprising one or more hardware processors and computer memory, wherein the fourth computing device is configured to:
instruct the first computing device to transmit the first log files to the first index based on the preferences that govern the choice of index for the first data source, and
instruct the first computing device to transmit the second log files to the second index based on backing up the second data source,
wherein the first data source is of a different type from the second data source,
wherein the first index is of a first type associated with the first data source, and
wherein the second index is of a second type associated with the second data source.
20.	(Currently Amended) The storage system of claim 12, wherein one of the second computing device and the third computing device is further configured to: restore an individual data file selected from the first backup data based on using the first index.












Reasons for Allowance

 	Claims 1-6,8-20 (re-numbered as 1-19) are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to    the claims, remarks filed on 4/27/2022, further examiner’s amendment to claims 1-3,           5-6,12,16-17,19-20 and cancel claim 7,  the prior art of Ignatius , U.S. Pat. Pub. No. 2005/0257062 , Clark U.S. Pat. Pub. No. 2005/0278397 , do not disclose, make obvious or otherwise suggest the structure of applicant’s

“wherein the second type of indexing technology is associated with the second data source based on the second type of data of the second data source, and wherein the second index is updated based on information in the second log files; and
 	migrating the first index from a second computing device to a third computing device, wherein an association between the first backup data and the first index is updated to indicate that the first index resides at the third computing device, in claim 1;

 	“use a second indexing technology, distinct from the first indexing technology, to update a second index based on information in the second log files, and
 	migrate the first index to a third computing device, wherein an association between the first backup data and the first index is updated to indicate that the first index resides at the third computing device”, in claim 12
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-6,8-11, 13-20 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.






















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154